Citation Nr: 1527930	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for a right knee disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for a left knee disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for a stomach disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117. 

6.  Entitlement to service connection for migraine headaches, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1989 to October 1994, including service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, in which the RO denied the Veteran's petition to reopen previously denied claims for service connection for right and left shoulder disorders, finding that no new and material evidence had been submitted.  Also in that decision, the RO denied the Veteran's claims for service connection for migraine headaches, a sleep disorder, a stomach disorder, a right knee disorder, and a left knee disorder, as well as his claim for entitlement to a TDIU.

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen claims for service connection for right and left shoulder disorders.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims of service connection for right and left shoulder disorders as claims to reopen.

In addition, the Board notes that in his June 2009 claim, the Veteran indicated that he was seeking a rating higher than 30 percent for his service-connected PTSD.  In particular, the Veteran, through his representative, stated in a July 2012 letter that he thought he was entitled to a 70 percent disability rating for his PTSD.  The RO subsequently issued a rating decision in December 2012 in which it granted the Veteran an increased rating of 70 percent for PTSD.  Because the Veteran stated in the July 2012 letter that he was seeking entitlement to a 70 percent rating specifically, the Board finds that the appeal as to the issue of entitlement to an increased rating for PTSD has been satisfied and is no longer on appeal.  That issue thus will not be further adjudicated herein.

The decision below addresses the Veteran's petition to reopen previously denied claims of service connection for right and left shoulder disorders, as well as the underlying claims for service connection for right and left shoulder disorders.  The decision also addresses the Veteran's claims of service connection for right and left knee disorders, migraine headaches, and a stomach disorder.  The issue of service connection for a sleep disorder and the claim for entitlement to a TDIU are addressed in the remand that follows the decision.



FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the Veteran's claims for service connection for right and left shoulder disorders.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the August 2005 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a right shoulder disorder, and raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the August 2005 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a left shoulder disorder, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

5.  An undiagnosed illness manifested by right shoulder pain is related to the Veteran's active military service in Southwest Asia.

6.  An undiagnosed illness manifested by left shoulder pain is related to the Veteran's active military service in Southwest Asia.

7.  An undiagnosed illness manifested by right knee pain is related to the Veteran's active military service in Southwest Asia.

8.  An undiagnosed illness manifested by left knee pain is related to the Veteran's active military service in Southwest Asia.

9.  The Veteran likely has migraine headaches that are attributable to his active military service in Southwest Asia.

10.  The Veteran likely has Barrett's esophagus with gastritis and esophagitis that is attributable to his active military service in Southwest Asia.


CONCLUSIONS OF LAW

1.  An August 2005 rating decision that denied the Veteran's claims of service connection for right and left shoulder disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

2.  Since the prior final denial of the claim of service connection for a right shoulder disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Since the prior final denial of the claim of service connection for a left shoulder disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The Veteran has a disability manifested by right shoulder pain that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014). 

5.  The Veteran has a disability manifested by left shoulder pain that is the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

6.  The Veteran has a disability manifested by right knee pain that is the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

7.  The Veteran has a disability manifested by left knee pain that is the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

8.  The Veteran has migraine headaches that are the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

9.  The Veteran has Barrett's esophagus with gastritis and esophagitis that is the result of disease or injury incurred during active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In an August 2005 rating decision, the RO denied the Veteran's claims for service connection for right and left shoulder disorders.  The Veteran did not perfect an appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).  In June 2009, the Veteran sought to reopen these claims.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claims for service connection for right and left shoulder disorders was the August 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for right and left shoulder disorders in August 2004.  The RO denied the claims for service connection in August 2005 and, in so doing, found that the Veteran had not established either a current diagnosis for his claimed shoulder disorders or an in-service event to which such shoulder disorders may be related.  The Veteran now asserts that he has right and left shoulder disorders that are related to service.  In particular, the Veteran contends that he believes he experiences shoulder problems due to undiagnosed illness or other qualifying chronic disability due to his service in the Southwest Asia theater of operations during the Persian Gulf War era.  As a result, the Veteran contends that service connection for right and left shoulder disorders is warranted.

Evidence of record in 2005 included the Veteran's service treatment records, review of which reflects that they are silent as to any complaints of or treatment for shoulder problems, and no abnormalities of the musculoskeletal system or upper extremities were noted at his September 1994 separation medical examination.  Post-service medical records of record at the time of the August 2005 decision were similarly silent as to any complaints of or treatment for shoulder problems.  

Relevant evidence added to the record since the RO's August 2005 denial includes records of treatment he has received from private and VA treatment providers since that date, including in particular x-rays conducted of the right shoulder in August 1999 and of the left shoulder in February 2000, which were both read as showing "findings compatible with calcific tendonitis versus bursitis."  In addition, at a March 2000 private treatment visit, the Veteran was diagnosed with impingement syndrome of the left shoulder.  Further, the Veteran underwent VA examination in November 2012.  At that time, although no diagnosis of a shoulder disorder was assigned, the examiner stated that the Veteran's "bilateral shoulder condition" was "an undiagnosed illness."

As such, the Board finds that the evidence, in the form of the August 1999 and February 2000 private x-rays showing "findings compatible with calcific tendonitis versus bursitis" of both shoulders, as well as the March 2000 diagnosis of left shoulder impingement syndrome and the November 2012 VA examiner's conclusions, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claims.

In this regard, the Board notes that, at the time of the August 2005 rating decision, the RO denied the Veteran's claims for service connection in part because he had not established that he had a current diagnosis of any shoulder disorder.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed medical evidence supporting the Veteran's contention that he experienced right and left shoulder disorders that are etiologically linked to his time in service.  Newly submitted evidence, however, directly addresses facts that had been unestablished at the time of the August 2005 determination-a possible diagnosis of shoulder disorders, as well as the possibility that the Veteran's current bilateral shoulder problems may be related to his service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided evidence of shoulder disorders and evidence suggesting that his current shoulder complaints may be connected to service.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2014).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claims of service connection for right and left shoulder disorders have been met.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic multi-symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes-but, importantly, is not limited to-chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an otherwise qualifying illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment with both private and VA treatment providers, and reports of VA examinations conducted in December 2009 and November 2012.  Review of the Veteran's service treatment records reveals that they are silent as to any complaints of or treatment for problems with his shoulders, knees, gastrointestinal system, or headaches.  At his September 1994 separation medical examination, he was found to have a normal spine and musculoskeletal system, normal upper and lower extremities bilaterally, and normal gastrointestinal and neurological systems.  On his separation report of medical history, the Veteran responded "No" when asked if he experienced swollen or painful joints, problems with his shoulders or knees, headaches, or stomach trouble.  Since service, however, the Veteran has sought treatment for complaints of multiple problems, including pain in his knees and shoulders, headaches, and gastrointestinal problems, from multiple VA and private treatment providers.  He was seen on multiple occasions in 1999 and 2000 for complaints of shoulder pain, which was assigned differential diagnoses of calcific tendonitis versus bursitis.  He has also been diagnosed with esophagitis, gastritis, and Barrett's esophagus on multiple occasions, including multiple EGD studies conducted in 2009 that confirmed the diagnosis.  He has been prescribed pain medication for his complaints of knee and shoulder pain and was assigned a diagnosis of headaches of "unclear etiology" in January 2010 by VA treatment providers.  MRI study of the Veteran's brain conducted in March 2011 reflected findings "suggestive of migraines."   

The Veteran underwent VA examinations in December 2009 and November 2012.  Report of the December 2009 examination notes that the Veteran carried a diagnosis of Barrett's esophagus, gastritis, and esophagitis.  The examiner acknowledged the Veteran's complaints of having experienced heartburn for "years" since service.  The examiner opined that there was insufficient evidence in the file to support a finding that the disorders were etiologically linked to the Veteran's service-connected PTSD but otherwise offered no opinion.  

Report of the November 2012 VA examination reflects that the Veteran reported first experiencing headaches, aches in his knees and shoulders, and epigastric pain and dyspepsia while still in service.  The examiner noted that the Veteran had been diagnosed with migraine headaches and was being treated for the disorder by a neurologist.  The examiner opined that the Veteran's migraine headaches are a "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."  The examiner similarly acknowledged the Veteran's report of having experienced pain in his knees and shoulders since service and opined that his bilateral knee and shoulder conditions are due to undiagnosed illness.  Finally, the examiner acknowledged the Veteran's report of having developed epigastric pain and dyspepsia in service and noted that he was currently being treated for diagnoses of esophagitis and Barrett's esophagus.  The examiner found that the disorders were due to a "diagnosable chronic multisymptom illness with a partially explained etiology" and opined that the disorder was at least as likely as not related to the Veteran's time in service.  In offering a rationale for this finding, the examiner noted that the Veteran credibly reported that his symptoms began while he was stationed in Southwest Asia.

The Veteran has also submitted multiple written statements concerning his claims.  In each of these statements, the Veteran has testified that he experienced pain in his shoulders and knees in service and has continued to experience similar pain in the joints since that time.  He also stated in an August 2009 letter to VA that he has experienced problems with his gastrointestinal system, as well as headaches, since his time in service.  

In the instant case, there is no evidence that tends to establish that the Veteran does not suffer from shoulder or knee pain, headaches, or gastrointestinal symptomatology.  Further, aside from the 1999 and 2000 differential diagnoses of shoulder tendonitis versus bursitis, no underlying pathological basis for his complained-of pain in his joints has been identified.  Additionally, the November 2012 VA examiner explicitly found the Veteran's migraine headaches to be a "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology" related to his Southwest Asia service.  That examiner also concluded that his esophagitis and Barrett's esophagus were due to a "diagnosable chronic multisymptom illness with a partially explained etiology" that is at least as likely as not related to his Southwest Asia service.  Accordingly, the Board is satisfied that the evidence supports a finding that the Veteran indeed has qualifying disabilities for purposes of 38 C.F.R. § 3.317.  In addition, there is objective evidence that the Veteran's pain in the shoulders and knees, migraine headaches, and Barrett's esophagus with gastritis and esophagitis are chronic-that is, the disabilities have existed for more than six months.  Further, there is no evidence of willful misconduct or evidence tending to show that a condition was not incurred during active service in Southwest Asia.  See 38 C.F.R. § 3.317(a)(4), (7).

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez, 19 Vet. App. at 1.  The Veteran's right and left shoulder pain, right and left knee pain, migraine headaches, and Barrett's esophagus with gastritis and esophagitis became manifest during his active military service in the Southwest Asia theater of operations during the Persian Gulf War, as evidenced by his credible lay statements regarding in-service symptoms of bilateral shoulder and knee pain, headaches, and heartburn.  Consequently, the criteria for service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are met.  Importantly, there is no affirmative evidence to the contrary as contemplated by 38 C.F.R. § 3.317(c).  Therefore, service connection for a disability manifested by right shoulder pain, a disability manifested by left shoulder pain, a disability manifested by right knee pain, a disability manifested by left knee pain, migraine headaches, and Barrett's esophagitis with gastritis and esophagitis is warranted.


ORDER

New and material evidence to reopen a claim of service connection for a right shoulder disorder has been received; to this limited extent, the appeal of this issue is granted.

New and material evidence to reopen a claim of service connection for a left shoulder disorder has been received; to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for a disability manifested by right shoulder pain is granted.

Entitlement to service connection for a disability manifested by left shoulder pain is granted.

Entitlement to service connection for a disability manifested by right knee pain is granted.

Entitlement to service connection for a disability manifested by left knee pain is granted.

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for Barrett's esophagus with gastritis and esophagitis is granted.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a sleep disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to service-connected PTSD, as well as his claim for entitlement to a TDIU.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  This includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Here, the Veteran contends that his sleep problems began during his period of active military service.  In the alternative, the Veteran contends that his sleep problems have been caused or worsened by his service-connected PTSD.  Review of service treatment records reflects that the Veteran made no complaints of sleep problems or fatigue during service, and he responded "No" when asked at his September 1994 separation report of medical history if he experienced trouble sleeping.  Since service the Veteran has been seen by private and VA treatment providers for complaints of trouble sleeping and fatigue, including at a July 2007 private treatment visit and at VA treatment visits in July 2000 and August 2011.  At a September 2009 VA psychiatric examination, the Veteran complained of trouble falling asleep and occasional daytime fatigue.  The examiner diagnosed PTSD and noted that the Veteran's insomnia and fatigue were symptoms of that disorder.  No separate sleep disorder was diagnosed.  Similarly, at his November 2012 VA psychiatric examination, the Veteran reported ongoing problems with falling asleep, which was again attributed to his service-connected PTSD.  No separate diagnosis of a sleep disorder was made.  Further, at the November 2012 VA general medical examination, the examiner acknowledged the Veteran's reports of sleep problems and fatigue.  However, that VA examiner concluded that he experienced insomnia as a separately "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology," as well as fatigue due to undiagnosed illness.

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, the evidence clearly establishes that the Veteran experiences insomnia and fatigue.  However, it is unclear from the evidence of record whether these symptoms are fully attributable to the Veteran's service-connected PTSD or whether they represent a separately diagnosable disability, or undiagnosed illness, for purposes of 38 C.F.R. § 3.317.  

Thus, the Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's claimed sleep disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a sleep disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117 and as secondary to service-connected PTSD.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the agency of original jurisdiction (AOJ) must arrange for the issuance of a medical opinion by one of the examiners who offered the September 2009 or November 2012 psychiatric opinion concerning the Veteran's PTSD.  The examiner must specifically discuss the credible contentions of the Veteran concerning the in-service onset of fatigue and insomnia and must clarify whether his trouble sleeping and fatigue are symptoms of his service-connected PTSD or are separately diagnosable disorders or manifestations of an undiagnosed illness.   The findings of the November 2012 VA general medical examiner must be discussed in the context of any opinion.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file.  Such opinion is needed to fully and fairly evaluate the claim of service connection for a sleep disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014).

(If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the September 2009 or November 2012 VA psychiatric examiner is unavailable or if such examination is needed to answer the questions posed.)  

Concerning the claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), because a grant of service connection for a sleep disorder could affect the claim for entitlement to a TDIU, the Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claim of service connection for a sleep disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As resolution of the claim for service connection could well impact the claim on appeal for entitlement to a TDIU, these issues must be considered together.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file must be referred to the VA examiner who provided the September 2009 or November 2012 VA psychiatric opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The examiner must provide additional opinion and discussion as to the medical probabilities that the Veteran's complaints of fatigue and insomnia are symptoms of his service-connected PTSD, or whether they are manifestations of a separately diagnosable disorder or an undiagnosed illness.  In the context of any opinion, the reviewer must specifically address the findings of the November 2012 VA general medical examination, which identified the Veteran's insomnia as a separately "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology" and found his fatigue to be due to undiagnosed illness.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

In addition, based on the review of the claims file, the examiner must provide an opinion as to the occupational impairments the Veteran experiences due to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  A full explanation for all opinions expressed must be provided.  The Veteran's contentions regarding his diminished ability to work must be discussed in the context of any negative opinion.  A comprehensive explanation for all opinions expressed must be provided, including a thorough discussion of the Veteran's education and occupational experience as it pertains to his employability.  

The Board notes that the opinion regarding the Veteran's employability must be provided based on the effects of the Veteran's service-connected disabilities together, not based on the effects of each disability singularly.  The Veteran's service-connected disabilities are as follows: PTSD, a disability manifested by right shoulder pain, a disability manifested by left shoulder pain, a disability manifested by right knee pain, a disability manifested by left knee pain, migraine headaches, and Barrett's esophagus with gastritis and esophagitis.
 
(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

2.  After the requested development has been completed, the examination report must be reviewed to ensure that it is in compliance with the directives of this remand.  If any report is deficient in any manner, it must be returned to the examiner.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


